Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (Agreement) is entered into among the United States of
America, acting through the United States Department of Justice and on behalf of
the Office of Inspector General (OIG-HHS) of the Department of Health and Human
Services (HHS), the Defense Health Agency (DHA), acting on behalf of the TRICARE
Program; 21st Century Oncology, LLC (“21C”) and Mariela Barnes (“Relator”)
(hereafter collectively referred to as “the Parties”), through their authorized
representatives.

 

RECITALS

 

A.                                    21C is a privately held corporation with
its corporate headquarters located in Fort Myers, Florida. 21C provides
integrated cancer care services in Florida.

 

B.                                    On March 25, 2013, Mariela Barnes filed a
qui tam action in the United States District Court for the Middle District of
Florida captioned United States, State of Florida, ex rel. Mariela Barnes, v.
Dr. David Spellberg, 21st Century Oncology and Naples Urology Associates, Civil
Action No. 2:13-cv-228-FtM-99DNF (M.D. Fla.), pursuant to the qui tam provisions
of the False Claims Act, 31 U.S.C. § 3730(b) (the Civil Action). The relator
alleges that the defendants submitted claims to Medicare and Medicaid for
(1) fluorescent in situ hybridization (FISH) tests that were not medically
necessary and (2) evaluation and management services that were upcoded.

 

C.                                    The United States contends that 21C
submitted or caused to be submitted claims for payment to the Medicare Program,
Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 (“Medicare”)
and the TRICARE Program, 10 U.S.C. §§ 1071-1110b (“TRICARE”).

 

D.                                    The United States contends that it has
certain civil claims against 21C arising from the submission of claims to
Medicare and TRICARE for FISH tests (CPT Code 88120)

 

--------------------------------------------------------------------------------


 

ordered by Dr. Meir A. Daller, Dr. David Spellberg, Dr. Robert A. Scappa and
Dr. Steven H. Paletsky from January 1, 2009 through June 12, 2014 that were not
medically necessary. That conduct is referred to below as the “Covered Conduct.”

 

E.                                     This Settlement Agreement is neither an
admission of liability by 21C nor a concession by the United States that its
claims are not well founded. 21C expressly denies the allegations of the United
States and the Relator set forth herein and in the Civil Action.

 

F.                                      Relator claims entitlement under 31
U.S.C. § 3730(d) to a share of the proceeds of this Settlement Agreement and to
Relator’s reasonable expenses, attorneys’ fees and costs.

 

To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of this Settlement Agreement, the Parties agree and covenant as
follows:

 

TERMS AND CONDITIONS

 

1.                                      21C shall pay to the United States
$19,750,000.00 (Settlement Amount) no later than 10 business days after the
Effective Date of this Agreement by electronic funds transfer pursuant to
written instructions to be provided by the Office of the United States Attorney
for the Middle District of Florida.

 

2.                                      Conditioned upon the United States
receiving the Settlement Amount from 21C and as soon as feasible after receipt,
the United States shall pay $3,200,000.00 to Relator by electronic funds
transfer.

 

3.                                      21C shall pay to counsel for the Relator
within ten (10) days of the Effective Date of this Agreement the sum of
$527,877.65 for Relator’s attorneys’ fees and costs (“Attorney’s Fee Payment”),
pursuant to written instructions provided by counsel for the Relator.

 

4.                                      Subject to the exceptions in Paragraph 8
(concerning excluded claims) below, and conditioned upon 21C’s full payment of
the Settlement Amount, the United States releases 21C

 

2

--------------------------------------------------------------------------------


 

and all of its predecessors, successors, and members, together with its current
or former direct or indirect parent corporations, direct or indirect
subsidiaries, direct or indirect brother or sister corporations, divisions,
affiliates and assigns from any civil or administrative monetary claim the
United States has for the Covered Conduct under the False Claims Act, 31 U.S.C.
§§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the
Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law
theories of payment by mistake, unjust enrichment, and fraud.

 

5.                                      Subject to the exceptions in Paragraph 8
below, and conditioned upon 21C’s full payment of the Settlement Amount and the
Attorney’s Fee Payment, Relator, for herself and for her heirs, successors,
attorneys, agents, and assigns, hereby fully, finally and irrevocably releases,
waives and discharges 21C and all of its predecessors, successors, and members,
together with its current or former direct or indirect parent corporations,
direct or indirect subsidiaries, direct or indirect brother or sister
corporations, divisions, affiliates and assigns, and its current and former
officers, agents and employees from any claims (including civil monetary claims)
the Relator has on behalf of the United States for the Covered Conduct under the
False Claims Act, 31 U.S.C. §§ 3729-3733.

 

6.                                      In consideration of the obligations of
21C in this Agreement and the Corporate Integrity Agreement (CIA), entered into
between OIG-HHS and 21C, and conditioned upon 21C’s full payment of the
Settlement Amount, the OIG-HHS agrees to release and refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from
Medicare, Medicaid, and other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) against 21C under 42 U.S.C. § 1320a-7a (Civil Monetary
Penalties Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud,
kickbacks, and other prohibited activities) for the Covered Conduct, except as
reserved in this Paragraph and in Paragraph 8 (concerning excluded claims),

 

3

--------------------------------------------------------------------------------


 

below. The OIG-HHS expressly reserves all rights to comply with any statutory
obligations to exclude 21C from Medicare, Medicaid, and other Federal health
care programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the
Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking
action against entities or persons, or for conduct and practices, for which
claims have been reserved in Paragraph 8, below.

 

7.                                      In consideration of the obligations of
21C set forth in this Agreement, and conditioned upon 21C’s full payment of the
Settlement Amount, DHA agrees to release and refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from the
TRICARE Program against 21C under 32 C.F.R. § 199.9 for the Covered Conduct,
except as reserved in this Paragraph and in Paragraph 8 (concerning excluded
claims), below. DHA expressly reserves authority to exclude 21C from the TRICARE
Program under 32 C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and
(f)(1)(iii) (mandatory exclusion), based upon the Covered Conduct. Nothing in
this Paragraph precludes DHA or the TRICARE Program from taking action against
entities or persons, or for conduct and practices, for which claims have been
reserved in Paragraph 8, below.

 

8.                                      Notwithstanding the releases given in
paragraphs 4, 5, 6 and 7 of this Agreement, or any other term of this Agreement,
the following claims of the United States are specifically reserved and are not
released:

 

a.                                      Any liability arising under Title 26,
U.S. Code (Internal Revenue Code);

 

b.                                      Any criminal liability;

 

c.                                       Except as explicitly stated in this
Agreement, any administrative liability, including mandatory exclusion from
Federal health care programs;

 

d.                                      Any liability to the United States (or
its agencies) for any conduct other than the Covered Conduct;

 

4

--------------------------------------------------------------------------------


 

e.                                       Any liability based upon obligations
created by this Agreement;

 

f.                                        Any liability for express or implied
warranty claims or other claims for defective or deficient products or services,
including quality of goods and services;

 

g.                                       Any liability for failure to deliver
goods or services due;

 

h.                                      Any liability for personal injury or
property damage or for other consequential damages arising from the Covered
Conduct; and

 

i.                                          Any liability of individuals.

 

9.                                      Relator and her heirs, successors,
attorneys, agents, and assigns shall not object to this Agreement but agree and
confirm that this Agreement is fair, adequate, and reasonable under all the
circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B). Conditioned upon Relator’s
receipt of the payment described in Paragraph 2, Relator and her heirs,
successors, attorneys, agents, and assigns fully and finally release, waive, and
forever discharge the United States, its agencies, officers, agents, employees,
and servants, from any claims arising from the filing of the Civil Action or
under 31 U.S.C. § 3730, and from any claims to a share of the proceeds of this
Agreement and/or the Civil Action.

 

10.                               Conditioned upon Relator’s receipt of the
payment described in Paragraph 2 and the Attorney’s Fee Payment, Relator, for
herself, and for her heirs, successors, attorneys, agents, and assigns, releases
21C and all of its predecessors, successors, and members, together with its
current or former direct or indirect parent corporations, direct or indirect
subsidiaries, direct or indirect brother or sister corporations, divisions,
affiliates and assigns, and its current and former officers, agents, and
employees, from any liability to Relator arising from or relating to the claims
Relator asserted or could have asserted in the Civil Action, any claims for
retaliation pursuant to 31 U.S.C. § 3730(h), or any claims under 31 U.S.C. §
3730(d) for expenses or

 

5

--------------------------------------------------------------------------------


 

attorney’s fees and costs (“Relator’s Release”). Relator’s Release shall in no
way affect, and specifically excluded from the Relator’s Release are, the claims
currently pending in the matter captioned; Mariela Barnes v. Naples Urology
Associates, LLC and 21st Century Oncology, LLC, No. 2:14-cv-604, U.S.D.C. M.D.
Fla.

 

11.                               21C waives and shall not assert any defenses
21C may have to any criminal prosecution or administrative action relating to
the Covered Conduct that may be based in whole or in part on a contention that,
under the Double Jeopardy Clause in the Fifth Amendment of the Constitution, or
under the Excessive Fines Clause in the Eighth Amendment of the Constitution,
this Agreement bars a remedy sought in such criminal prosecution or
administrative action. Nothing in this paragraph or any other provision of this
Agreement constitutes an agreement by the United States concerning the
characterization of the Settlement Amount for purposes of the Internal Revenue
laws, Title 26 of the United States Code.

 

12.                               21C fully and finally releases the United
States, its agencies, officers, agents, employees, and servants, from any claims
(including attorney’s fees, costs, and expenses of every kind and however
denominated) that 21C has asserted, could have asserted, or may assert in the
future against the United States, its agencies, officers, agents, employees, and
servants, related to the Covered Conduct and the United States’ investigation
and prosecution thereof.

 

13.                               21C fully and finally releases the Relator and
her heirs, successors, attorneys, agents and assigns from any claims (including
attorney’s fees, costs, and expenses of every kind and however denominated) that
21C has asserted, could have asserted, or may assert in the future against the
Relator, related to the Covered Conduct and the Relator’s investigation and
prosecution thereof on behalf of the United States (“21C’s Release”). 21C’s
Release shall in no way affect, and specifically excluded from 21C’s Release
are, any claims that 21C has asserted, could have asserted, or may assert in the
future related to the matter captioned: Mariela Barnes v.

 

6

--------------------------------------------------------------------------------


 

Naples Urology Associates, LLC and 21st Century Oncology, LLC, No. 2:14-cv-604,
U.S.D.C. M.D. Fla.

 

14.                               The Settlement Amount shall not be decreased
as a result of the denial of claims for payment now being withheld from payment
by any Medicare contractor (e.g., Medicare Administrative Contractor, fiscal
intermediary, carrier), TRICARE or any state payer, related to the Covered
Conduct; and 21C agrees not to resubmit to any Medicare contractor, TRICARE or
any state payer any previously denied claims related to the Covered Conduct,
agrees not to appeal any such denials of claims, and agrees to withdraw any such
pending appeals.

 

15.                               21C agrees to the following:

 

a.                                      Unallowable Costs Defined: All costs (as
defined in the Federal Acquisition Regulation, 48 C.F.R. § 31.205-47; and in
Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and
1396-1396w-5; and the regulations and official program directives promulgated
thereunder) incurred by or on behalf of 21C, its present or former officers,
directors, employees, shareholders, and agents in connection with:

 

(1)                                 the matters covered by this Agreement;

 

(2)                                 the United States’ audit(s) and civil and
any criminal investigation(s) of the matters covered by this Agreement;

 

(3)                                 21C’s investigation, defense, and corrective
actions undertaken in response to the United States’ audit(s) and civil and any
criminal investigation(s) in connection with the matters covered by this
Agreement (including attorney’s fees);

 

(4)                                 the negotiation and performance of this
Agreement;

 

7

--------------------------------------------------------------------------------


 

(5)                                 the payment 21C makes to the United States
pursuant to this Agreement and any payments that 21C may make to Relator,
including costs and attorneys fees; and

 

(6)                                 the negotiation of, and obligations
undertaken pursuant to the CIA to: (i) retain an independent review organization
to perform annual reviews as described in Section III of the CIA; and
(ii) prepare and submit reports to the OIG-HHS

 

are unallowable costs for government contracting purposes and under the Medicare
Program, Medicaid Program, TRICARE Program, and Federal Employees Health
Benefits Program (FEHBP) (hereinafter referred to as Unallowable Costs).
However, nothing in paragraph 17.a.(6) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to 21C.

 

b.                                      Future Treatment of Unallowable Costs:
Unallowable Costs shall be separately determined and accounted for in
nonreimbursable cost centers by 21C, and 21C shall not charge such Unallowable
Costs directly or indirectly to any contracts with the United States or any
State Medicaid program, or seek payment for such Unallowable Costs through any
cost report, cost statement, information statement, or payment request submitted
by 21C or any of its subsidiaries or affiliates to the Medicare, Medicaid,
TRICARE, or FEHBP Programs.

 

c.                                       Treatment of Unallowable Costs
Previously Submitted for Payment: 21C further agrees that within 90 days of the
Effective Date of this Agreement it shall identify to applicable Medicare and
TRICARE fiscal intermediaries, carriers, and/or contractors, and Medicaid and
FEHBP fiscal agents, any Unallowable Costs (as defined in this Paragraph)
included in payments previously sought from the United States, or any State
Medicaid program, including, but not limited to, payments sought in any cost
reports, cost statements, information

 

8

--------------------------------------------------------------------------------


 

reports, or payment requests already submitted by 21C or any of its subsidiaries
or affiliates, and shall request, and agree, that such cost reports, cost
statements, information reports, or payment requests, even if already settled,
be adjusted to account for the effect of the inclusion of the Unallowable Costs.
21C agrees that the United States, at a minimum, shall be entitled to recoup
from 21C any overpayment plus applicable interest and penalties as a result of
the inclusion of such Unallowable Costs on previously-submitted cost reports,
information reports, cost statements, or requests for payment.

 

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by 21C or any of its subsidiaries or affiliates on the
effect of inclusion of Unallowable Costs (as defined in this Paragraph) on 21C
or any of its subsidiaries or affiliates’ cost reports, cost statements, or
information reports.

 

d.                                      Nothing in this Agreement shall
constitute a waiver of the rights of the United States to audit, examine, or
re-examine 21C’s books and records to determine that no Unallowable Costs have
been claimed in accordance with the provisions of this Paragraph.

 

16.                               21C agrees to cooperate fully and truthfully
with the United States’ investigation of individuals and entities not released
in this Agreement. Upon reasonable notice, 21C shall encourage, and agrees not
to impair, the cooperation of its directors, officers, and employees, and shall
use reasonable efforts to make available, and encourage, the cooperation of
former directors, officers, and employees for interviews and testimony,
consistent with the rights and privileges of such individuals and to the extent
that 21C still maintains reasonable access to such individuals. 21C further
agrees to furnish to the United States, upon request, complete and unredacted
copies of all non-privileged documents, reports, memoranda of interviews, and

 

9

--------------------------------------------------------------------------------


 

records in its possession, custody, or control relating solely to any
investigation of the Covered Conduct that it has undertaken) or that has been
performed by another on its behalf.

 

17.                               This Agreement is intended to be for the
benefit of the Parties only. The Parties do not release any claims against any
other person or entity, except to the extent provided for in Paragraph 18
(waiver for beneficiaries paragraph), below.

 

18.                               21C agrees that it waives and shall not seek
payment for any of the health care billings covered by this Agreement from any
health care beneficiaries or their parents, sponsors, legally responsible
individuals, or third party payors based upon the claims defined as Covered
Conduct.

 

19.                               Upon receipt of the payment described in
Paragraph 1, above, the Parties shall promptly sign and file in the Civil Action
a Joint Stipulation of Dismissal of the Civil Action pursuant to Rule 41(a)(1).

 

20.                               Each Party shall bear its own legal and other
costs incurred in connection with this matter, including the preparation and
performance of this Agreement.

 

21.                               Each party and signatory to this Agreement
represents that it freely and voluntarily enters in to this Agreement without
any degree of duress or compulsion.

 

22.                               This Agreement is governed by the laws of the
United States. The exclusive jurisdiction and venue for any dispute relating to
this Agreement is the United States District Court for the Middle District of
Florida. For purposes of construing this Agreement, this Agreement shall be
deemed to have been drafted by all Parties to this Agreement and shall not,
therefore, be construed against any Party for that reason in any subsequent
dispute.

 

23.                               This Agreement constitutes the complete
agreement between the Parties. This Agreement may not be amended except by
written consent of the Parties.

 

10

--------------------------------------------------------------------------------


 

24.                               The undersigned counsel represent and warrant
that they are fully authorized to execute this Agreement on behalf of the
persons and entities indicated below.

 

25.                               This Agreement may be executed in
counterparts, each of which constitutes an original and all of which constitute
one and the same Agreement.

 

26.                               This Agreement is binding on 21C’s successors,
transferees, heirs, and assigns.

 

27.                               This Agreement is binding on Relator’s
successors, transferees, heirs, and assigns.

 

28.                               All parties consent to the United States’
disclosure of this Agreement, and information about this Agreement, to the
public.

 

29.                               This Agreement is effective on the date of
signature of the last signatory to the Agreement (Effective Date of this
Agreement). Facsimiles and electronic transmissions of signatures shall
constitute acceptable, binding signatures for purposes of this Agreement.

 

11

--------------------------------------------------------------------------------


 

THE UNITED STATES OF AMERICA

 

 

DATED:

12/16/15

 

BY:

/s/ Kyle Cohen

 

 

KYLE COHEN

 

 

Assistant United States Attorney

 

 

United States Attorney’s Office for the Middle District of Florida

 

12

--------------------------------------------------------------------------------


 

THE UNITED STATES OF AMERICA

 

 

 

 

 

 

DATED:

12/14/15

 

BY:

/s/ Arthur S. Di Dio

 

 

ARTHUR S. DI DIO

 

 

Trial Attorney

 

 

Commercial Litigation Branch

 

 

Civil Division

 

 

United States Department of Justice

 

13

--------------------------------------------------------------------------------


 

THE UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

DATED:

12/16/15

 

BY:

/s/ Robert K. Deconti

 

 

ROBERT K. DECONTI

 

 

Assistant Inspector General for Legal Affairs

 

 

Office of Counsel to the Inspector General

 

 

Office of Inspector General

 

 

United States Department of Health and Human Services

 

14

--------------------------------------------------------------------------------


 

THE UNITED STATES OF AMERICA

 

 

 

 

 

 

DATED:

12/8/15

 

BY:

/s/ Paul J. Hutter, Deputy G.C.

 

 

for PAUL J. HUTTER

 

 

General Counsel

 

 

Defense Health Agency

 

 

United States Department of Defense

 

--------------------------------------------------------------------------------


 

21ST CENTURY ONCOLOGY, LLC - DEFENDANT

 

 

 

 

 

 

DATED:

12/16/15

 

BY:

/s/ Daniel E. Dosoretz, M.D.

 

 

DANIEL E. DOSORETZ, M.D.

 

 

Chief Executive Officer, 21st Century Oncology, LLC

 

 

 

 

 

 

DATED:

12/15/2015

 

BY:

/s/ Amy Garrigues

 

 

AMY GARRIGUES

 

 

K & L Gates LLP

 

 

Counsel for 21C

 

16

--------------------------------------------------------------------------------


 

MARIELA BARNES - RELATOR

 

 

DATED:

12-2-15

 

BY:

/s/ Mariela Barnes

 

 

MARIELA BARNES

 

 

 

 

 

 

DATED:

12/3/15

 

BY:

/s/ Michael M. Mustokoff

 

 

MICHAEL M. MUSTOKOFF

 

 

Duane Morris LLP

 

 

Counsel for Mariela Barnes

 

 

 

 

 

 

DATED:

12-2-15

 

BY:

/s/ Benjamin H. Yormak

 

 

BENJAMIN H. YORMAK

 

 

Yormak Employment & Disability Law

 

 

Counsel for Mariela Barnes

 

17

--------------------------------------------------------------------------------